 Case 8:20-cv-00089-DOC-JDE Document 85-1 Filed 06/21/21 Page 1 of 3 Page ID #:1022



 1   M. DANTON RICHARDSON (State Bar No. 141709)
     mdantonrichardson@yahoo.com
 2   LEO E. LUNDBERG, JR. (State Bar No. 125951)
     leo.law.55@gmail.com
 3
     LAW OFFICE OF M. DANTON RICHARDSON
 4   131 N. El Molino Ave., Suite 310
     Pasadena, CA 91101
 5   Attorneys for Plaintiff,
 6   LITTLE ORBIT LLC
                           UNITED STATES DISTRICT COURT
 7                         CENTRAL DISTRICT OF CALIFORNIA
 8
     LITTLE ORBIT LLC, a California Limited )   Case No.: 8:20-cv-00089-DOC-JDE
 9
     Liability Company,                     )
10                                          )   Judge:        Hon. David O. Carter
                   Plaintiff,               )
11                                          )   [PROPOSED] ORDER EXTENDING
12          vs.                             )   THE COURT’S JURISDICTION FOR
                                            )   AN ADDITIONAL ONE YEAR (365
13   DESCENDENT STUDIOS INC., a Texas )         DAYS) OVER SETTLEMENT
     corporation, and ERIC PETERSON, an     )
14   individual,                            )
15                                          )
                   Defendants.              )
16                                          )
17
     ___________________________________ )
                                            )
18   DESCENDENT STUDIOS INC., a Texas )
     corporation,                           )
19                                          )
20                 Counterclaimant,         )
                                            )
21          vs.                             )
                                            )
22
     LITTLE ORBIT LLC, a California Limited )
23   Liability Company,                     )
                                            )
24                 Counter Defendant.       )
25                                          )
     ___________________________________ )
26

27

28
                                                 1
                                                         [PROPOSED] ORDER EXTENDING COURT’S JURISDICTION
                                                                    FOR AN ADDITIONAL ONE YEAR (365 DAYS)
                                                                        CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 85-1 Filed 06/21/21 Page 2 of 3 Page ID #:1023



 1          Comes now before the Court the stipulation of Plaintiff/Counter-Defendant Little Orbit
 2   LLC (“Little Orbit”), and Defendant/Counterclaimant Descendent Studios Inc. (“Descendent”)
 3   and Defendant Eric Peterson, by and through their counsel, stipulating to and jointly requesting
 4   the Court to extend its earlier Order and retain jurisdiction for an additional one year (365 days).
 5   After considering the stipulation of the parties, the Court finds good cause to extend the Court’s
 6   jurisdiction for an additional one year (365 days) and hereby so orders.
 7

 8          IT IS SO ORDERED:
 9

10

11   _____________________              ___________________________________
12   DATED                              HONORABLE DAVID O. CARTER
                                        UNITED STATES DISTRICT COURT JUDGE
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                      2
                                                              [PROPOSED] ORDER EXTENDING COURT’S JURISDICTION
                                                                         FOR AN ADDITIONAL ONE YEAR (365 DAYS)
                                                                             CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
 Case 8:20-cv-00089-DOC-JDE Document 85-1 Filed 06/21/21 Page 3 of 3 Page ID #:1024



 1                                      CERTIFICATE OF SERVICE

 2         I, the undersigned, certify and declare that I am over the age of 18 years, employed in the
     County of Los Angeles, State of California, and am not a party to the above-entitled action.
 3
     On June 21, 2021, I filed a copy of the following document(s):
 4
           [PROPOSED] ORDER EXTENDING THE COURT’S JURISDICTION FOR AN
 5         ADDITIONAL ONE YEAR (365 DAYS) OVER SETTLEMENT
 6
     By electronically filing with the Clerk of the Court using the CM/ECF system which will send
 7   notification of such filing to the following:
 8
           M. Danton Richardson
 9         Leo E. Lundberg, Jr.
           LAW OFFICE OF M. DANTON RICHARDSON
10         131 N. El Molino Ave., Suite 310
11         Pasadena, CA 91101
           E-mail: mdantonrichardson@yahoo.com
12                 leo.law.55@gmail.com
           Counsel for Plaintiff
13

14         Michael C. Whitticar; VSB No. 32968
           NOVA IP Law, PLLC
15         7420 Heritage Village Plaza, Suite 101
16         Gainesville, VA 20155
           Tel: 571-386-2980
17         Fax: 855-295-0740
           Email: mikew@novaiplaw.com
18
           Counsel for Defendants
19
           NADA I. SHAMONKI (SBN 205359)
20         MINTZ LEVIN COHN FERRIS GLOVSKY AND POPEO P.C.
21         2029 Century Park East, Suite 3100
           Los Angeles, CA 90067
22         Telephone: (310) 586-3200
           Facsimile: (310) 586-3202
23
           Email: nshamonki@mintz.com
24         Counsel for Defendants

25   Executed on June 21, 2021, at Los Angeles, California. I hereby certify that I am employed in
26   the office of a member of the Bar of this Court at whose direction the service was made.
                                                            /s/ Diane Hashimoto
27                                                          Diane Hashimoto
28
                                                     3
                                                             [PROPOSED] ORDER EXTENDING COURT’S JURISDICTION
                                                                        FOR AN ADDITIONAL ONE YEAR (365 DAYS)
                                                                            CIVIL ACTION NO. 8:20-CV-00089-DOC-JDE
